                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                             )
BROOKE DE LENCH,                             )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )       Civil No. 18-12549-LTS
                                             )
KIMBERLY ARCHIE,                             )
                                             )
       Defendant.                            )
                                             )

                    ORDER ON MOTIONS TO DISMISS COUNTERCLAIMS

                                          April 2, 2020

SOROKIN, J.

       Previously, Kimberly Archie requested that this Court dismiss Brooke De Lench’s claims

of defamation both for failure to state a claim and under the Massachusetts anti-SLAPP statute.

Doc. No. 25. The Court denied that motion. Doc. No. 38. Archie then answered and

counterclaimed, asserting defamation, intentional infliction of emotional distress (“IIED”), and

abuse of process (as to the filing of this lawsuit). Doc. No. 47. She directs her counterclaims not

only at De Lench, but also at MomsTEAM Institute, Inc. (a non-profit organization of which De

Lench is the director) and Lindsey Straus (De Lench’s attorney). Id. Now, De Lench,

MomsTEAM, and Straus move to dismiss Archie’s counterclaims both for failure to state a claim

and under the Massachusetts Anti-SLAPP statute. Doc. Nos. 51, 59, 60. The Court heard

argument on these motions on March 16, 2020 and took them under advisement. Doc. No. 75.

       The Court hereby incorporates and applies the legal standards set forth in its prior

decision. Applying those principles to the pending motions to dismiss, the motions are DENIED

for the following reasons.
       Archie alleges all three of her counterclaims against De Lench, who seeks dismissal of

each counterclaim. Doc. Nos. 51, 52. De Lench’s request to dismiss the counterclaims for

defamation and IIED is denied because the specific factual allegations, drawing all reasonable

inferences in Archie’s favor, plausibly allege each claim. Three points bear mention. First, at

most the statute of limitations would preclude judgment upon one or two of the statements over

which the parties dispute; in no event does the statute of limitations suffice to bar the entire

claim. In any event, counsel for Archie made clear at the hearing that Archie does not seek

judgment on untimely statements. Second, while Archie does not allege specifically the words

“actual malice” on the part of De Lench, the factual allegations, again drawing all reasonable

inferences in Archie’s favor as required at this stage, permit a plausible reasonable inference of

actual malice. Third, the totality of the specific factual allegations over a lengthy period of time

permit a plausible reasonable inference of the type of outrageous conduct encompassed by the

tort of IIED.

       Turning to Archie’s abuse of process claim, De Lench first seeks its dismissal under the

Massachusetts anti-SLAPP statute. However, much of the challenged conduct, including meta-

tags designed to influence internet search results about Archie, Doc. No. 53 at 16, see also Doc.

No. 34 ¶ 10, is too far removed from this case to qualify as a statement “made in connection with

an issue under consideration or review . . . by a judicial body.” Mass. Gen. Laws ch. 231, § 59H.

Thus, the anti-SLAPP statute does not permit dismissal. Turning to the merits, Archie plausibly

alleges her abuse of process counterclaim—all that is required at this stage of the case—most

specifically by alleging an effort to defeat, to undermine, or to gain an advantage, unrelated to

this case, over a person De Lench herself has allegedly described as running a “competitive

organization.” Accordingly, the Court DENIES De Lench’s Motion to Dismiss.



                                                  2
       Archie alleges defamation and abuse of process against MomsTEAM, which separately

moves to dismiss. Doc. Nos. 60, 62. This separate request is DENIED for the reasons stated

above as to De Lench. Whether the statements and actions taken by De Lench were the

authorized statements and actions of MomsTEAM—or whether MomsTEAM is otherwise

vicariously liable for such statements and actions—presents questions of fact not susceptible to

resolution on a motion to dismiss, in light of the factual allegations plausibly supporting the

counterclaims. Thus, the Court DENIES MomsTEAM’s Motion to Dismiss.

       Finally, Archie also alleges defamation and abuse of process against Straus, who also

seeks dismissal. Doc. Nos. 59, 61. In addition to her role as plaintiff’s counsel in this case,

according to the factual allegations made by Archie, Straus serves as a board member of

MomsTEAM, contributes to MomsTEAM as a writer, has represented MomsTEAM at least once

in threatening legal action, and is De Lench’s former spouse. 1 Archie also alleges a GoFundMe

campaign run by De Lench and Straus commenced after issuance of a press release listing Straus

as the contact person. Thus, this is the unusual case in which counsel, according to factual

allegations the Court must credit at this stage, has: engaged in substantial, long-standing

professional activities with the plaintiff, beyond her role as an attorney; and has a substantial,

long-standing personal relationship with the plaintiff. In these atypical circumstances, the factual

allegations pertinent to this counterclaim—which largely, if not entirely, arise from activities

after the filing of this lawsuit—plausibly support an abuse of process claim against Straus for the

reasons articulated above as to De Lench.




1
  Without regard to the counterclaims asserted against her, Attorney Straus has candidly and
properly advised the Court and the parties that she is securing separate counsel to conduct the
trial in this matter, because she might well be a witness as to damages.
                                                  3
       The defamation claim against Straus, though arising from a much narrower set of

statements than the same counterclaim against De Lench, nonetheless survives at this

preliminary stage for the reasons explained above. Simply put, the Answer and Counterclaim,

and in particular the factual allegations set forth in paragraphs 76 through 78, sufficiently alleges

a statement that both includes an assertion of fact and at least plausibly tends to injure Archie’s

reputation. Accordingly, Straus’s Motion to Dismiss is DENIED.

       As was true when the Court considered the challenge to De Lench’s claims, the Court is

not now considering and does not now decide whether some or all of these claims will prevail on

the complete factual record at trial or, in the event of a motion for summary judgment, will

survive such a motion.

       The Court reminds the parties that the April 5, 2021 trial date remains firm. In light of

the current coronavirus pandemic, the Court encourages the parties to avail themselves of video

technology for meetings, depositions, and other communication and interactions arising in the

discovery process. The parties shall file a joint status report within fourteen days setting forth

their joint or separate positions as to whether the governing schedule requires adjustment, as well

as any other matter the parties wish to bring to the Court’s attention.


                                                      SO ORDERED.


                                                       /s/ Leo T. Sorokin
                                                      United States District Judge




                                                  4
